Citation Nr: 0320257	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right posterior 
thigh, including damage to Muscle Group XV and an adherent 
scar.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right posterior 
calf, including damage to Muscle Group XI and an adherent 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran provided testimony before a Member of the Board 
at a Travel Board hearing in July 1997.  A transcript of this 
hearing is of record.

The case was previously before the Board in December 1997, 
when it was remanded for further development.  The requested 
development was completed.


REMAND

When the case was again received by the Board in February 
2003, further review indicated that recent VA medical records 
were still outstanding.  The Board thus requested copies of 
these records and afforded the veteran a VA examination to 
address the current nature and severity of the disorders on 
appeal.  The VA records and a copy of the examination report 
have been received.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


